                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

STEPHEN G. ERWIN                                                                     PLAINTIFF

v.                              Case No. 1:17-cv-00079-KGB/BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                     DEFENDANT

                                             ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 14). No objections have been filed, and the time to file an

objection has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Dkt. No. 14). Accordingly, the Court affirms the final decision of defendant Acting

Commissioner Nancy Berryhill and dismisses with prejudice plaintiff Stephen G. Erwin’s

complaint (Dkt. No. 2).

       So ordered this 11th day of February, 2019.



                                                   _______________________________
                                                   Kristine G. Baker
                                                   United States District Judge
